In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00123-CR
                                                ______________________________
 
 
                                     MISTY SCOTT BEENE,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 241st
Judicial District Court
                                                             Smith County, Texas
                                                       Trial Court
No. 241-0243-08
 
                                                    
                                              
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                     MEMORANDUM 
OPINION
 
            Misty
Scott Beene appealed the adjudication of her sentence and revocation of her
community supervision.  She was
adjudicated guilty of fraud regarding a controlled substance or prescription
medication, and her community supervision was revoked in Smith County[1]
on June 7, 2010.  Her notice of appeal
was filed June 21, 2010.
            Beene’s
counsel has now filed a motion to permanently abate the appeal, stating that
Beene has died.  Counsel has attached to
his motion a copy of her obituary.
            The
death of an appellant during the pendency of his or her appeal deprives this
Court of jurisdiction.  Tex. R. App. P. 7.1(a)(2); Whitmire v. State, 943 S.W.2d 894 (Tex.
Crim. App. 1997); Rheinlander v. State,
918 S.W.2d 527, 528 (Tex. Crim. App. 1996).
            Accordingly,
we grant the motion and permanently abate this appeal.
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          August
31, 2010
Date Decided:             September
1, 2010
 
Do Not Publish
 




[1]Originally
appealed to the Twelfth Court of Appeals, this case was transferred to this
Court by the Texas Supreme Court pursuant to its docket equalization
efforts.  See Tex. Gov’t Code Ann.
§ 73.001 (Vernon 2005).